Citation Nr: 1205612	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO. 07-16 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a back disorder. 

2. Entitlement to service connection for a left knee disorder, to include as secondary to a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1961 to April 1965. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The appeal was remanded for additional development in December 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes. Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations. 38 C.F.R. § 3.306. However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service. VAOPGCPREC 82-90 (1990).

The Veteran's claim for service connection for a back disorder was denied because the RO found that scoliosis which was diagnosed in service was a pre-existing condition. The RO characterized it as a congenital or developmental abnormality. However, the service treatment records do not indicate that the scoliosis was congenital. As such, the Board ordered a VA examination in its December 2010 Remand. The Veteran also contends that his left knee disorder is secondary to his back disorder. As such, the Board also ordered that the VA examination address the nature and etiology of the left knee disorder.


The requested examination was conducted in March 2011. The examiner opined that:

The actual medical diagnosis on [the Veteran's] back or left knee was never made in ser[vice], and so the Veteran could have, as likely as not, had a HNP after his first back injury in service, which in turn could have caused his left knee arthritis, due to compensating for the back problem. He had his first laminectomy only five years after discharge. I do not believe scoliosis had anything to do with his actual back condition.

This opinion does not respond to the questions asked by the Board's Remand. Medical opinions expressed in speculative language [" could have caused ", etc.] do not provide the degree of certainty required for medical nexus evidence. Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  In that case, the Veteran's private physician reported that sarcoidosis "could " result from formation of granulomas following exposure to an antigen. This is not a definite conclusion as the physician used speculative language. In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. Hernandez-Toyens v. West, 11 Vet. App. 379, 382   (1998). 

Accordingly, the Board finds that the VA medical opinion of March 2011 is not sufficient evidence upon which a grant of entitlement to service connection can be based. The Board errs as a matter of law when it fails to ensure compliance with its remand orders, and further remand is mandated if it does not. Stegall v. West, 11 Vet. App. 268 (1998). Remand is required for an addendum to the March 2011 VA examination report.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum to the March 2011 VA examination report. The entire claims file must be made available to the VA examiner and the examiner should state that she reviewed the claims file. Pertinent documents should be reviewed.

All opinions should be supported by a clear rationale and a detailed discussion of the facts, including all of the lay evidence provided by the Veteran.  The lay evidence is competent evidence, in that a Veteran is considered competent to related the symptoms he or she experienced.  However, whether that evidence is credible from a medical point of view (does what he or she relates make sense from a medical point of view) should be considered and discussed by the examiner.  

Ask the examiner to answer the following questions in chronological order:

(a) Does the scoliosis diagnosed in service constitute a congenital defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(b) If the examiner finds that the Veteran's scoliosis is a congenital defect, was there additional disability due to disease or injury superimposed upon such defect during service?

(c) If the examiner finds that the Veteran's scoliosis is a congenital disease, was it aggravated by his military service beyond the natural progression? Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.

(d) If scoliosis is not considered to be congenital in nature, did it "clearly and unmistakably" (obvious and manifest) pre-exist the Veteran's entry into active duty?

(e) If congenital scoliosis did pre-exist the Veteran's entry into active duty, is there "clear and unmistakable" (obvious and manifest) evidence that the Veteran's pre-existing scoliosis increased in severity above and beyond the natural progression?

(f) If congenital scoliosis did not pre-exist the Veteran's entry into active duty, is it "at least as likely as not" (50/50 probability) that a current back disorder (a) had its onset in service, (b) is related to service, including the diagnosis of scoliosis in service, (c) has been chronic and continuous since service, (d) or is secondary to or aggravated by a service-connected disability?

(g) Is it "at least as likely as not" (50/50 probability) that the current knee disorder (a) had its onset in service, (b) is related to service, (c) has been chronic and continuous since service, (d) or is secondary to or aggravated by the back disorder or a service-connected disability?

2. Next, the RO should review the examination report. If it is in any way inadequate, the examination report should be returned to the examiner for an addendum or a new examination should be scheduled.

3. Next, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

